Citation Nr: 0803782	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  94-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include a herniated nucleus pulposus.  

2.  Entitlement to an effective date prior to November 3, 
2004, for the grant of service connection for chronic 
arthritis with degenerative changes of the cervical spine.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active duty from December 1950 to October 
1952 and had several periods of verified reserve component 
active duty for training (ACDUTRA), among other reserve 
component service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In August 1996, the Board Remanded the claim.  In October 
1998, the Board denied the appeal.  The appellant sought 
review of the Board's decision in the U.S. Court of Appeals 
for Veterans Claims (Court).  By an Order issued in November 
2000, the Court vacated the Board's decision and Remanded the 
claim to the Board for readjudication.  In April 2001, the 
Board Remanded the claim.

In March 2003, the Board denied the appeal.  The veteran 
sought Court review of the March 2003 Board decision.  By 
decision dated in December 2003, the Court vacated the 
Board's decision and Remanded the claim to the Board for 
readjudication.  The Board Remanded the claim in August 2004. 

In November 2005, the Board again denied the appeal.  The 
veteran sought Court review of the November 2005 Board 
decision.  By decision dated in March 2007, the Court vacated 
the Board's decision and Remanded the claim to the Board for 
readjudication.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in May 1998.  During the pendency of 
this appeal, the Veterans Law Judge who had conducted the 
hearing left the Board.  The veteran was notified, by a 
letter issued in July 2004, that he was entitled to another 
hearing before the Board.  38 C.F.R. § 20.707.  In August 
2004, the veteran returned his signed statement indicating 
that he did not want an additional hearing. 

The issue of entitlement to an effective date prior to 
November 3, 2004, for the grant of service connection for 
chronic arthritis with degenerative changes of the cervical 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action is required on his part.

FINDING OF FACT

The preponderance of the medical evidence and opinion clearly 
and convincingly establishes that no disabling injury to the 
veteran's lower back, including degenerative disc disease or 
osteoarthritis, was incurred during or as a result of any 
period of active service or was incurred during, or was 
disabling during, any period of reserve component service.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
low back injury, to include a herniated nucleus pulposus, are 
not met.  38 U.S.C.A §§ 101(24), 1101, 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran submitted 
the claim for service connection underlying this appeal about 
10 years prior to the enactment of the VCAA.  The unfavorable 
AOJ decision that denied the claim for service connection was 
already decided, and two Board decisions addressing the claim 
had been issued, prior to enactment of the VCAA.

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

In this case, the veteran was first notified of the enactment 
of the VCAA in April 2001.  That letter advised the veteran 
of the enactment of the VCAA, advised the veteran of VA's 
duty to notify him about the evidence needed to substantiate 
the claim and VA's duty to assist him to develop the claim.  
The letter provided the criteria for service connection and 
advised the veteran to submit "any evidence" that would 
support his claim for service connection.  In April 2001, the 
veteran responded, requesting that the Board proceed with 
adjudication of the claim.  The veteran attached a letter in 
which he specifically stated that he believed the Court's 
Order directing that he be afforded the opportunity to submit 
additional argument and evidence had been fulfilled.  The 
veteran identified the additional evidence he had submitted 
that he wished to have considered in the adjudication of his 
claim.  He indicated, in essence, that he had no additional 
evidence.

The veteran was afforded VA examinations directed to the 
issue on appeal in 1997, prior to enactment of the VCAA, and 
was afforded VA examination in July 2001 specifically to 
evaluate the claim on appeal, as directed in the Board's 
April 2001 Remand.  Following the VA examination conducted in 
July 2001, the veteran submitted several arguments explaining 
his disagreement with the examiner's findings and 
conclusions, and the veteran submitted additional items of 
medical evidence.  These responses reflect that the veteran 
received a copy of his July 2001 VA examination report, and 
that he had an opportunity to submit evidence and arguments 
relevant to that report.  The veteran also responded to the 
September 2001 addendum to that report.

Following the issuance of the October 2002 supplemental 
statement of the case (SSOC), the veteran, in November 2002, 
submitted a 25-page argument, with attachments, setting forth 
his views as to the relevant evidence and what that evidence 
established.  The Board notes that this extensive argument 
has been reviewed in its entirety.  In January 2003, the 
veteran submitted two additional letters setting forth his 
arguments and submitting items of evidence he wished to 
emphasize.

The veteran was further informed about the provisions of the 
VCAA, and of VA's duties to him under those provisions, by 
the pleadings submitted to the Court, and the Court's Order, 
following the veteran's appeal to the Court from the Board's 
March 2003 decision.

By a letter issued in September 2004, the veteran was again 
informed of the provisions of the VCAA.  That letter included 
a specific attachment which described the types of evidence 
VA would obtain on the veteran's behalf, and again set forth 
the criteria for service connection.  The veteran responded, 
with argument explaining exactly what evidence of record he 
believed met each of the criteria for service connection, and 
he identified several private providers of medical care.  VA 
then requested clinical records from each of the identified 
providers, and advised the veteran of the results of each 
records request.  In December 2004, another notice of duty to 
assist letter was issued to the veteran.  The veteran's 
representative responded, stating, in December 2004, that the 
veteran had no additional evidence.  In May 2005, a 
supplemental statement of the case (SSOC), which advised the 
veteran of the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, was issued.

All private and VA clinical records identified by the veteran 
have been obtained.  Numerous attempts have been made to 
obtain the veteran's service medical records, particularly 
the records of his ACDUTRA and inactive duty for training 
(INACDUTRA).

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
more than four years to respond to the notification under the 
VCAA, and has had more than 15 years in which to identify or 
submit evidence which might be relevant to the claim.  During 
that time, VA has attempted to provide additional VA 
examination, and obtained VA clinical records, and the 
veteran has been notified, in a third Remand from the Board, 
of additional regulations applicable.  The veteran has been 
afforded notice of the text of the revised regulations and of 
the application of those regulations to the evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for residuals of a low back 
disability, any questions as to the disability rating or 
effective date to be assigned are rendered moot.  

In December 2007, the veteran submitted statements and copies 
of medical records directly to the Board.  The majority of 
these records consist of documents previously of record and 
considered by the RO.  The one document which is not 
duplicative is a December 2007 letter from the veteran to his 
Congressman.  In this letter, the veteran alleges that VA 
removed annotations from medical records stating "NOT FOR 
MEDICAL RECORD==DO NOT FILE" as well as other restrictions.  
He has not alleged, however, that the actual medical records 
used in the adjudication of this appeal were altered in any 
way.  His allegations have already been raised in an April 
2007 statement which was directly submitted to the RO.  The 
Board finds that, even if these claims are true, they would 
not change the outcome of this decision as there is no 
allegation that the underlying medical records which are the 
basis of this claim had been altered.  There is no indication 
in the claims file that the RO took any adverse action on the 
veteran's claim due to the removal of the restrictive 
annotations on the medical records.  The Board finds no 
prejudice to the veteran will occur as a result of the 
Board's finding that a remand is not required in order to 
allow the RO to consider these allegations.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, the record clearly 
reflects that the veteran has responded to those notices and 
submitted several communications expressing the bases for his 
belief that he meets the criteria for service connection for 
a lumbar spine disorder and setting forth his arguments in 
support of his claim.  Additionally, the Board notes that the 
veteran is represented by an attorney.  See Dalton v. 
Nicholson, No. 04-1196, slip. op. at 5 (U.S. Vet. App. Feb. 
16, 2007) (holding that the veteran was not prejudiced by the 
lack of sufficient notification prior to adjudication because 
the record demonstrated that the veteran, through his 
counsel, was aware of the information and evidence necessary 
to establish entitlement to the benefits sought).  Thus, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In addition, the veteran has had numerous opportunities to 
submit or identify evidence and has provided testimony, in 
addition to the VA examinations afforded. The Board finds 
that the duty to assist, like the duty to notify, has been 
met, and the veteran is not prejudiced by appellate review by 
the Board at this time.


Analysis

The appellant argues that he has degenerative arthritis and 
degenerative disc disease of the lumbar spine, and that 
either or both of these disorders were incurred as a result 
of any period of active military duty as that term is defined 
by law.

Specifically, the appellant asserts that he has several back 
disorders that resulted from: (1) a 1951 incident in which he 
was thrown by the force of a mortar or artillery shell onto a 
pile of rocks, and/or (2) a July 1965 incident where he 
strained his back while serving on active duty for training 
with a National Guard unit.

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The term active military service includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(22), (23), 
(24); 38 C.F.R. § 3.6(a).  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

However, as to claims involving disorders based upon an 
assertion of continuous symptomatology, the Court has 
observed that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).

The evidence of record demonstrates that the veteran has been 
diagnosed to have various back disorders.  For example, 
multi-level bulging lumbar discs with an onset of 
approximately two to three years earlier was noted in a May 
1990 VA clinical record and lumbar spine degenerative 
arthritis was diagnosed at the time of an October 1991 VA 
examination.  

With regard to the injury which occurred in 1951, the veteran 
has testified that he was injured when either an artillery 
shell or a mortar shell exploded near him.  He reported that 
the blast blew him in the air where he fell onto a pile of 
rocks and was rendered unconscious for a period of time.  He 
went to an aid station for treatment for wounds including 
shell fragment wounds to the face and injuries to his left 
knee and other wounds which were minor in nature.  He has 
also argued that he injured his back at that time and has had 
continuous back pain thereafter.  

There are no medical records documenting the veteran's 
reported back injury from 1951.  However, the personnel 
records clearly demonstrate that the appellant is a veteran 
of combat and his account of what factually occurred in 
service is presumed credible (i.e., the service incident).

38 U.S.C.A § 1154 provides that, in the case of any veteran 
who engaged in combat with the enemy in active service, the 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. 

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease?"  "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service."

(2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service?"

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

With regard to the first prong of this analysis, the Board 
finds that the veteran has produced satisfactory lay or other 
evidence of injury or disease.  The veteran has testified 
that he was subjected to an artillery explosion during active 
duty which resulted in several injuries including a back 
injury.  When viewed standing alone, the Board finds this 
allegation to be credible that he was subjected to an 
artillery explosion in light of his service in Korea during 
the police action there.  The service medical records also 
document the fact that the veteran was subjected to a blast.  
The Board also finds that the proffered evidence is 
consistent with the circumstances, conditions or hardships of 
the veteran's military service.  The Board further finds, 
however, that the veteran's claim does not satisfy the 
required third prong of the Collette analysis because there 
is clear and convincing evidence demonstrating that currently 
existing back disorders were not etiologically linked to the 
1951 explosion which occurred during the veteran's active 
duty service.  

The veteran has alleged that he injured his back as a result 
of an explosion in 1951.  He has indicated that he had had 
continuous back symptomatology since that time to the 
present.  The Board finds his current allegations are 
contradicted by the contemporaneous evidence included in the 
service medical records.  

The service medical records indicate that, while on active 
duty during the Korean conflict in September 1951, the 
veteran sustained a mortar fragment wound in the left leg.  
The record indicates that he was treated by his unit's field 
aid station and was released to duty.  The service medical 
records from the period of active duty from December 1950 to 
October 1952 include a separation physical examination.  The 
report indicates that the appellant then reported he had had 
headaches since 1951, when a mortar shell exploded nearby.  
He informed examiners that he was unconscious for five 
minutes.  There is no indication that the appellant then 
reported that he had sustained any trauma to his back.

During a post-service, September 1953 VA medical examination, 
the appellant reported that the explosion from the mortar 
resulted in his landing on rocks that caused injuries to his 
knees.  During a neuropsychiatric examination, the appellant 
reported that he did not lose consciousness after the mortar 
shell exploded near him, but that after he landed on the 
rocks, he "jumped up and ran."  The sole reference to his 
back is limited to the appellant stating that it ached if he 
sat in a "funny position."  However, contemporaneous 
examination of his back revealed no gross abnormal 
curvatures, muscle spasm or tenderness.  All spinal motions 
were noted to be of full range and without evidence of pain 
or discomfort.  The examiner further observed that testing 
for lumbosacral and sacro-iliac diseases were negative.

Although the appellant is clearly a veteran of combat and his 
account of what factually occurred in service is presumed 
credible (i.e., the service incident), contemporaneous 
medical evidence belies any suggestion that the appellant has 
had "continuous" back symptoms since 1951 (as except for a 
notation of an ache if he sat in an unspecified, "funny 
position").  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but are an evidentiary 
mechanism which lighten the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In sum, the appellant's account of having been nearby an 
exploding shell is presumed credible.  However, the evidence 
(both dated shortly after the incident in question and 
throughout the course of subsequent years as is discussed 
below) belies any suggestion that the appellant incurred a 
chronic back disorder at that time, or that he had continuous 
back symptoms since the combat incident.  Savage, supra.

In support of his claim, the veteran has submitted several 
statements authored by his treating physician, M.A. Bala, 
M.D. which in sum express the opinion that the appellant's 
back disorders are related to the 1951 incident.  

In January 1997, Dr. Bala reported that he began treating the 
appellant in December 1990 for low back pain.  The physician 
noted that disc herniation was present at L4-L5 and L5-S1 
levels.  Dr. Bala's July 1997 letter again indicates the 
presence of the disc herniation and also references lumbar X-
rays as revealing osteoarthritic changes and spurring.  An 
April 1998 letter from the physician indicates it is being 
written at the request of the veteran to provide an opinion 
as to the etiology of the low back condition.  Dr. Bala wrote 
that the veteran had a semi-retired life as a result of 
conditions which, according to the veteran's history, was 
sustained after he was "blown away by artillery in 1951."  
Dr. Bala wrote "Although it is a proven medical fact that 
[the veteran] has lower back symptoms and herniated discs, I 
am surprised that his word is being doubted when he has 
repeatedly claimed in medical history and otherwise that he 
sustained the injury in 1965 during active duty."  He found 
that, if there is no way to prove that the veteran's back 
injury was due to his war injury, there was also no way to 
prove that the injury was not due to the reported incident. 

In July 1999, Dr. Bala indicated he was reiterating his 
medical opinion by stating that, as per the veteran's 
history, his injury was due to the fact that he was blown 
away by artillery in 1951 which was consistent with lower 
back symptoms and disc herniation.  He opined that the 
degenerative disease came much later.  He found the veteran's 
symptoms were genuine and caused by the veteran's war 
injury.  

In June 2001, Dr. Bala wrote that he had reviewed the 
veteran's military medical documents from December 28, 1950 
to his military retirement in March 1995.  He found that the 
veteran's medical condition and back injuries, including 
injuries to the lower extremities, while on active duty, were 
consistent with the lower back disc herniation and the 
degenerative disease which subsequently evolved.  Dr. Bala 
opined that the veteran's symptoms were genuine and caused by 
the veteran's war injury.  He referenced VA's own records 
which document the fact that a shell exploded near the 
veteran which blew him into the air approximately 75 feet.  
Dr. Bala found that this incident and the ensuing injuries 
are consistent with lower back problems and disc herniation, 
"as well as the recorded complaints and symptoms of injuries 
to the lower extremities while on active duty from 1950 to 
1952."

In April 2004, Dr. Bala provided an opinion that the 
veteran's description that he was "blown away by artillery in 
1951" was consistent with lower back symptoms and disc 
herniation.  Dr. Bala noted that the herniated disc and 
degenerative disease of the spine can have two separate 
etiologies and be present concurrently.  The physician wrote 
that, if there was no way to prove that the veteran's injury 
was due to the injury during combat, there was also "no way 
"to prove that the herniated discs were not incurred in 
combat.  Dr. Bala concluded by stating that he "firmly 
believe[d]" that the veteran's symptoms were caused by his 
war injury.

Additionally, the Board notes that, in a September 1996 
treatment note, Dr. Bala reported that the appellant "had a 
past history of being 'blown away' by artillery, unconscious, 
[and] now has chronic spine trouble."

Although Dr. Bala reported that he reviewed the appellant's 
service medical records, the Board finds his opinions to be 
incomplete in a significant respect.   It is highly 
significant that Dr. Bala ignores what is obvious to other 
medical examiners that have commented upon in this case, that 
as to the 1951 injury, the appellant denied having back pain 
on numerous occasions from the time of his asserted 1951 
injury to the time he was diagnosed in the early 1990 time 
frame.

With no explanation of the basis of his opinion, Dr. Bala 
does not comment as to the causality of the back symptoms, 
other than to state that they are "consistent" with what the 
appellant has described to him.  His opinion is therefore of 
little probative value, given the lack of comment upon what 
the appellant has consistently reported to be little to no 
back symptomatology to numerous service department medical 
examiners over the course of approximately 40 years.  
Guerrieri, 4 Vet. App. at 470-71 (Observing the value of 
medical opinion to be based upon numerous data).  The opinion 
of the physician that the appellant is truthful in his 
account is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  

The statements of multiple service department medical 
examiners throughout the course of the appellant's National 
Guard and Reserve military service (as set out below) are far 
more probative than Dr. Bala's opinions.  The reports of the 
service department medical examiners were generated with the 
sole purpose of ascertaining the appellant's continuing 
fitness for the rigors of military duty.  Such reports serve 
a similar function as do reports generated to ascertain 
diagnosis and treatment as well as those that are prepared by 
makers with the official duty to record what is illustrated 
in such reports - both functions generally accorded high 
probative value in the law.  See, e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Conversely, while there is no reason to question Dr. Bala's 
credibility, (i.e. that he is truthful in his assertion of 
what he believes) the basis for his opinion is questionable, 
given the contemporaneous medical evidence stretching for 
decades after the event in 1951 and the earliest occasion 
when Dr. Bala encountered the claimant.  Although he reported 
that he examined the appellant's medical records, given his 
lack of commentary as to a lack of continuous back 
symptomatology, Dr. Bala's information appears to have 
emanated in large part from the appellant who was then and is 
presently engaged in an effort to obtain VA compensation 
benefits.  When the appellant's late apparent reports to Dr. 
Bala while seeking compensation are compared with 
contemporaneous reports as to the appellant's readiness for 
military service, the former is clearly of limited probative 
value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  It is further noted 
that not only may the veteran's memory have dimmed with time, 
but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Indeed, such is suggested by a copy of a September 1996 
chronological treatment note included with Dr. Bala's 
records.  It reflects that the appellant underwent an 
examination on that occasion "to make sure findings [with 
doctors] at VA are consistent [with] our findings." 
Guerrieri, supra.; see also Jones (Stephen) v. West, 12 Vet. 
App. 383 (1999); [Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].

Dr. Bala's statement that, if there was no way to prove that 
the herniated discs were incurred in service, there was also 
no way to prove that the herniated discs were not incurred in 
service, is speculative, and much like the statement that a 
disorder "might or might not" have been incurred in service.  
See Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that 
a general and inconclusive statement about the possibility of 
a link was not sufficient); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where the medical evidence favorable to 
the claim did little more than suggest the possibility that 
the veteran's illness might have been caused by his wartime 
radiation exposure).  The speculative nature of the 
physicians opinion lessens its probative value even further.  
Service connection cannot be based on speculation.  

The veteran has also claimed that he injured his back in 1965 
while on active duty for training.  There is documentation in 
the service medical records regarding this incident.  A July 
1965 line of duty determination with witness statements, 
including a medical examination and duty status report, found 
that on July 11, 1965, the appellant strained his back and 
was treated at a field hospital.  

In May 1990 the appellant was a member of the U.S. Army 
Reserve.  A contemporaneously dated service department 
consultation order indicates that he was to be evaluated by 
an orthopedic examiner for "degenerative disc 
disease/recurrent low back pain."  Upon orthopedic 
examination conducted the following month by David T. Perry, 
M.D., it was noted that the appellant had a history of lower 
back pain "for [four] years which began spontaneously and at 
times is disabling . . . He has been found physically unfit 
for duty because of his problem."  It was recommended that 
the appellant be evaluated for further service by a medical 
evaluation board.

The report of clinical examination of the medical evaluation 
board is dated in October 1990.  It reflects that the 
appellant then reported he had been disabled since 1989, but 
that he had related his back disability to an incident in 
1965 when, while participating in training with his Reserve 
unit, he injured his back while unloading gear.  In relevant 
part, the appellant was diagnosed to have lumbar disk disease 
with central herniated nucleus pulposus of L5-S1 with 
periodic radiculitis.  Various diagnoses of a disorder of the 
lumbosacral region were subsequently obtained.  At a VA 
examination in October 1991, the appellant was diagnosed to 
have mild hypertrophic degenerative osteoarthritis and spina 
bifida of S1.  Thus, although the medical evidence then 
indicated that the appellant's back disorder arose 
approximately four years prior to 1990 (i.e., at some point 
in 1986); and the appellant alleged that he had been 
"disabled" since 1989, the appellant maintained that the back 
symptoms were traceable to a 1965 active duty for training 
incident.

The Board has carefully examined documents, medical histories 
and examinations conducted when the appellant was a member of 
the Illinois National Guard from 1965 and thereafter to 
ascertain what was reported by the appellant and medically 
trained personnel that would bear upon any direct link 
between the 1965 incident and any current low back diagnosis.  
The record clearly indicates that while the appellant 
sustained an "acute" back strain as he has reported, the 
preponderance of the competent evidence clearly belies such 
direct linkage or a finding of continuous symptoms as 
evidenced by the following chronology presented by record:

1.         A July 1965 line of duty determination with 
witness statements, including a medical examination and duty 
status report, found that on July 11, 1965, the appellant 
strained his back and was treated at a field hospital.

2.         In August 1965, the appellant signed a "Statement 
in Lieu of Medical Examination," in which he stated that he 
was treated from July 13-14, 1965 for an "acute" lower sacro-
lumbar strain, but that he then considered himself medically 
able to perform his military duties.

3.         In a January 1966 service department physical 
examination to ascertain the appellant's fitness for 
"extended [active duty]," the appellant's history of an acute 
low back strain was noted.  The appellant then reported that 
he was in "excellent health."  As to the back strain, the 
examining physician noted that there was "no recurrence of 
sequelae," and the appellant's "spine [and] other 
musculoskeletal" system was noted to be normal on clinical 
evaluation.  The appellant was found to be qualified for 
extended active duty.

4.         During a February 1970 service department "annual" 
physical examination, the appellant responded in the 
affirmative to the inquiry as to whether he then had, or once 
had "back trouble of any kind."  The history of the July 1965 
incident was noted.  However, the examining physician found 
that as to "lower back ache," there was "N[o] [S]equalae."  
Upon clinical evaluation, the appellant's "spine [and] other 
musculoskeletal" system was noted to be normal, and there 
were no defects noted.  The appellant reported that he was in 
"excellent" health.

5.         During a February 1974 service department "annual" 
physical examination, the appellant again responded in the 
affirmative to the inquiry as to whether he then had, or once 
had "back trouble of any kind."  The history of the July 1965 
incident was noted.  However, the examining physician found 
that what he characterized as "lower sacral pain and 
paralysis" had resolved, and that there was "no problem or 
recurrence."  Upon clinical evaluation, the appellant's 
"spine [and] other musculoskeletal" system was noted to be 
normal, and there were no defects noted.  The appellant 
reported that he was in "good health."

6.         During a service department physical examination 
in October 1977, the appellant responded in the affirmative 
to the inquiry as to whether he then had, or once had 
recurrent back pain.  He reported that he periodically wore a 
back brace originating from an "accident [occurring] in 
1966," and that he was treated for this disability at some 
point that year in Camp McCoy, Wisconsin.  However, upon 
clinical evaluation, the appellant's "spine [and] other 
musculoskeletal" systems were noted to be normal.  The 
appellant reported that he was in "good health."

7.         During a March 1981 service department physical 
examination, the appellant specifically denied then having or 
ever having "recurrent back pain."  A slight blue 
discoloration of the skin was noted on the lower back.  The 
accompanying report of medical examination reflects that upon 
clinical evaluation, the appellant's "spine [and] other 
musculoskeletal]" system was "normal."

8.         In a June 1987 service department physical 
examination, the appellant specifically denied then having or 
ever having "recurrent back pain."  He did not report ever 
having had any back injury, and reported that he was "in good 
health."  The accompanying report of medical examination 
reflects that upon clinical evaluation, the appellant's 
"spine [and] other musculoskeletal]" system was "normal."

9.         As noted above, in a May 1990 service department 
orthopedic examination, the appellant was noted to have a 
history of lower back pain "for [four] years which began 
spontaneously and at times is disabling . . . He has been 
found physically unfit for duty because of his problem."

The appellant's service personnel records are also contained 
in the appellant's claims folder.  Among other evidence, they 
reflect that subsequent to July 1965, the appellant had 
numerous periods of active duty for training and active duty, 
including several periods of active field training; 
assignments as an "S-2" officer (staff intelligence officer); 
unit commander, and that he performed "riot control" duties 
while a staff officer with a Military Police unit.

The record demonstrates that although the appellant now 
alleges that he has had continuous back symptoms, his report 
is belied by his contemporaneous accounts and, most 
critically, by numerous military medical examiners who noted 
little to no residual disability resulting from the 1965 
incident.  Moreover, it is indeed noteworthy that the 
appellant's service personnel records from the National Guard 
and Reserve show that he was able to fully perform in a 
variety of challenging assignments.

Subsequently dated medical records obtained from non-VA 
physicians do not substantiate the appellant's contention 
that he incurred a back disability as a result of any period 
of qualifying active service.  The appellant is noted to have 
been treated by Cedric Coleman, M.D.  The earliest 
recordation of the physician's records as to the appellant's 
back care is dated December 1990, showing a history of lumbar 
disc disease.

The bulk of the informed medical opinion evidence is 
otherwise clearly against the claim.  The appellant underwent 
a VA physical examination in June 1997 by David T. Petty, 
M.D.  The physician observed that he had also examined the 
appellant in June 1990 as part of the service department 
physical evaluation board.  Besides his own recollection of 
the appellant's medical history, the physician had the 
appellant's comprehensive medical record file as evidenced by 
his reference to the appellant's description of the events 
which the appellant claimed, at the time of the line of duty 
investigation, to have caused his back disorder (e.g., "I do 
not know what caused this [back pain] other than overuse of 
muscles while placing tents and downing equipment at camp.")  
After conducting clinical testing and reviewing the 
appellant's record, the physician opined that there was "no 
relationship" between the appellant's low back disorder and 
the 1965 incident, noting the appellant's own statements that 
his back pain began about 1986 as well as the medical 
evidence generated throughout the course of years since the 
cited incident.  The physician also noted that previous 
findings on physical examinations were "rather minimal."

The appellant underwent a further VA physical examination in 
July 2001, conducted by Gregg M. Moga, M.D.  The physician 
reported that he had reviewed the appellant's claims folder 
and his report of the 1951 and 1965 incidents as well as the 
onset of back pain in 1986.  Dr. Moga opined that there was 
no relationship between either of these incidents and the 
appellant's claimed disorder.  He noted that the appellant's 
complaints of low back pain were not substantiated in the 
service medical records, and there were no consistent follow-
up complaints following the 1951 incident.  In a September 
2001 addendum, Dr. Moga stated that there was no disability 
that "could in any way relate to his service injury fifty 
years ago."

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board places greater 
probative value on the June 1997, July 2001 and September 
2001 examination reports over Dr. Bala's letters as the 
examination reports were based on a review of all the 
evidence in the claims files, they cited to the evidence of 
record and provided reason and bases for the opinions.  Dr. 
Bala did not cite to any of the evidence in the claims file 
in support of his conclusion.  The opinion was based 
completely on the veteran's report that he was subjected to 
an artillery explosion during active duty.  The Court has 
held that, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). The Court has also held that a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995). Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
the current case, Dr. Bala's opinion implicitly rests on the 
veteran's assertions of continuity of symptomatology from the 
time of the incident in 1951 to the present.  As found above, 
the contemporaneous evidence of record indicates that there 
was not continuity of symptomatology from the time of the 
1951 back injury.  The June 1997, July 2001 and September 
2001 opinions were not based solely on the lack of evidence 
of an in-service injury but rather also cite to the lack of 
subsequent clinical manifestations and pertinent complaints.  
They also cite to physical examination evidence which 
indicated that the injury was minor.  

The Board notes that only the April 1998 letter from Dr. Bala 
links a current back disability to the 1965 accident.  All 
the subsequent letters prepared by the physician in July 
1999, June 2001 and April 2004 attribute current low back 
problems to the veteran's exposure to an artillery explosion 
in 1951.  Furthermore, this link between a current back 
disability and the 1965 injury is basically a bare assertion 
without any rationale, which is not probative.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998), Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Dr. Bala's evidence notes the reported 
1951 explosion but then the physician finds that the current 
back injury is due to a 1965 incident without further 
explanation.  The Board finds that, to the extent that the 
April 1998 letter provides nexus evidence between a current 
back disability and the 1965 injury, the probative value of 
this evidence is negated by the same physician's subsequent 
opinions that current back disability was due to the prior 
reported incident in 1951.  Dr. Bala does not suggest any 
aggravation of a pre-existing injury occurred in 1965.   Any 
suggestion by Dr. Bala that there is a nexus between the 1965 
injury and any current back disorder is outweighed by the 
negative findings included in the reports of the June 1997, 
July 2001 and September 2001 examination reports which were 
based on a review of all the evidence of record, cited to 
evidence of record and provided reasons and bases for the 
opinions.  

Although the appellant has submitted copies of various 
medical texts to support his claim, the Board is of the 
opinion that the medical examinations conducted by Drs. Moga 
and Petty and their commentary as to the course of the 
appellant's disorder, conducted with review of the 
appellant's specific clinical history, are far more probative 
than medical texts stating general principles and broad 
applications.  Cf. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Addressing the critical obligation of VA to afford claimants 
such informed medical examinations).

In his informal brief to the Court, the appellant posited 
that in January 1989, "while still in a [c]omponent of the 
U.S. Army," clinical testing disclosed him to have multilevel 
degenerative disc disease.  However, although the record 
indicates that the appellant was formerly a full-time 
employee of the National Guard, (and therefore on active 
military duty during such full-time employment) he left such 
status, and was a drilling member of the U.S. Army Reserve 
from approximately 1980.  Such a finding is significant 
because the appellant was not on active military duty in 
January 1989 - the onset point of his diagnosed symptoms.  
See 38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. § 3.6(a) 
(In substance, the term active military service includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty).  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

The appellant has periodically asserted that because the June 
1997 VA examination was conducted by the same physician who 
forwarded his case in June 1990 for a service department 
medical evaluation board, the physician is biased or reliance 
upon his findings would be inconsistent.  Indeed, the record 
does reflect that David T. Petty, M.D., did conduct both the 
June 1997 VA examination and the June 1990 orthopedic 
screening which ultimately found the appellant to be unable 
to perform his duties with the U.S. Army Reserve.

However, that Dr. Petty found the appellant to be unable to 
continue duties in a reserve status is not tantamount to a 
finding that his disability was incurred on active duty.  The 
Board reiterates: the appellant was a drilling reservist in 
June 1990, and not a full-time member of the U.S. Army.  As 
such, Dr. Petty made no findings as to when the disability 
occurred, but only that the appellant was incapacitated in 
June 1990.

The Board observes that the appellant asserts he filed a 
claim of service connection for a back disability in November 
1952.  The record indicates that in December 1952, the 
appellant filed an application for service connection of two 
disabilities: wounds of the left knee and a head concussion.  
While he then referenced the September 1951 incident where, 
as noted above, he was treated for these injuries, contrary 
to his current report, the appellant's 1952 application is 
devoid of any mention of a back disorder.  Such an 
observation is significant because, as is discussed above, it 
indicates that the appellant was not then having symptoms of 
a back disorder, contrary to his later account.  

The veteran has not identified any treating provider who 
treated him for a lumbar disorder during the year following 
his service separation, nor does the veteran contend that any 
lumbar disorder was diagnosed or treated within one year 
after his service separation.  Although service connection 
for arthritis (degenerative joint disease) is warranted on a 
presumptive basis if manifested to an applicable degree 
during a presumptive period, the evidence in this case is 
against a finding that service connection for lumbar 
degenerative joint disease is warranted on the basis of a 
presumption, since there is no evidence that the disorder was 
manifested within the applicable presumptive period, one 
year.

Unlike during full time active service, service connection 
for a disorder related to a period of reserve component 
service is available for a disorder resulting from an injury 
only if a disability results from injury incurred during a 
period of reserve service duty.  The veteran contends that he 
is entitled to service connection for a lumbar disorder 
because that lumbar disorder was diagnosed before his 
separation from reserve component service.  However, service 
connection for a disorder incurred as a result of an injury 
may only be granted for a disorder diagnosed while an 
individual is enlisted in a reserve component if the disorder 
is due to an injury incurred while the veteran was actually 
performing reserve component service.

The veteran, in his lengthy argument attached to his June 
1993 substantive appeal, notes that the report of history in 
the October 1977 reserve service examination reflects that he 
continued to wear a back brace periodically.  The veteran 
contends that this notation establishes that he had 
continuing, chronic pain following the 1965 reserve service 
injury.  However, the claims file clearly reflects that the 
veteran had been involved in a motor vehicle accident in 
1970.  As there is no clinical evidence establishing that a 
medical provider advised him to wear the back brace, and 
there is no clinical evidence establishing the etiology of 
back pain for which the back brace was used, this notation 
does not establish a medical diagnosis or medical etiology, 
and does not support the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to diagnose a current disability or opine as to its 
etiology).

The clinical records are devoid of notations of chronic 
treatment for a lumbar disorder or complaints of back pain 
until 1989. The treatment records in 1989 and 1990 reflect 
that the veteran reported low back pain of three or four 
years' duration. At the time of initial treatment, the 
veteran reported that the back pain began spontaneously.

The evidence is not in equipoise, and there is no reasonable 
doubt to resolve in the veteran's favor under 38 U.S.C.A. § 
5107(b).  The claim must be denied.


ORDER

The appeal is denied.  


REMAND

In August 2005, the RO granted service connection for chronic 
arthritis with degenerative changes of the cervical spine and 
assigned a 10 percent disability evaluation effective from 
November 3, 2004.  In a statement which was dated December 5 
or 6, 2005, the veteran indicates that he was disagreeing 
with the initial disability evaluation assigned by the August 
2005 decision as well as with the effective date for the 
grant of service connection.  It is not apparent to the Board 
when the document dated in December 2005 was received by VA, 
although a statement of the case has apparently been issued 
on the initial rating issue.  The original document may be 
contained in a temporary file maintained at the RO.  If the 
document was received within one year of notification of the 
August 2005 decision, it would be a timely notice of 
disagreement and require the issuance of a statement of the 
case pertaining to the earlier effective date issue.  

The Board finds the RO must determine when the document dated 
December 5 or 6, 2005 was received by VA.  If it is 
determined that the document was received within one year of 
notification of the August 2005 decision, a statement of the 
case must be issued on the earlier effective date matter.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Determine when the document dated 
December 5 or 6, 2005 was received by VA.

2.  If the above referenced document was 
received within one year of the date of 
notification of the August 2005 RO 
decision which granted service connection 
for the cervical spine disability and such 
has not been previously done, issue a 
statement of the case for the claim of 
entitlement to an effective date prior to 
November 3, 2004, for the grant of service 
connection for chronic arthritis with 
degenerative changes of the cervical 
spine.  Only if the veteran perfects an 
appeal as to this issue should such issue 
be certified to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


